UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


TRYPHON PEACOCK,                      
               Plaintiff-Appellant,
                 v.
                                                No. 03-7469
JAMES A. SMITH; KEN WILSON;
DANUTA SCHUDEL; BETH RIDGEWAY,
             Defendants-Appellees.
                                      
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                Malcolm J. Howard, District Judge.
                         (CA-03-566-5-H)

                   Submitted: February 25, 2004

                      Decided: March 16, 2004

   Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.



Affirmed in part, vacated and remanded in part, by unpublished per
curiam opinion.


                            COUNSEL

Tryphon Peacock, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                          PEACOCK v. SMITH
                              OPINION

PER CURIAM:

   Tryphon Peacock appeals the district court’s order dismissing as
frivolous his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.
§ 1915(e)(2)(B) (2000). We have reviewed the record and we affirm
in part and reverse in part. We agree with the district court that the
majority of Peacock’s claims are frivolous. However, we conclude
that his claim that prison officials are forcing him to take psychiatric
medication against his will alleges a set of facts that may entitle him
to relief. See Washington v. Harper, 494 U.S. 210, 227 (1990);
De’Lonta v. Angelone, 330 F.3d 630, 633 (4th Cir. 2003). Accord-
ingly, we vacate the district court’s dismissal of this claim, affirm the
district court’s dismissal of Peacock’s remaining claims, and remand
for further proceedings. We also deny Peacock’s motion to hold this
case in abeyance. We deny his motions for an injunction against the
administration of medication, as further factual development is
required to address this issue. Peacock may renew this motion in the
district court on remand. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                          AFFIRMED IN PART,
                              VACATED AND REMANDED IN PART